                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

ROBBIN TAYLOR,                    )
                                  )
            Plaintiff,            )
                                  )
                                        C.A. No. 19-10771-WGY
            v.                    )
                                  )
BANK OF AMERICA, et al.,          )
                                  )
            Defendants.           )


                                ORDER

                            July 29, 2019

YOUNG, D.J.

     For the reasons stated below, the Court dismisses this

action without prejudice for failure to pay the filing fee.

     On April 30, 2019, pro se plaintiff Robbin Taylor filed a

civil complaint and a motion for leave to proceed in forma

pauperis.    In a May 15, 2019 order (ECF No. 5), the Court denied

the motion for leave to proceed in forma pauperis without

prejudice because it was incomplete.    The Court also ordered

Taylor to pay the filing fee or file a renewed motion for leave

to proceed in forma pauperis within 35 days, and the Court

warned her that failure to comply with the order could result in

dismissal of the case.

     The copy of the May 15, 2019 order sent to Taylor was

returned to the Clerk as undeliverable.     After making a small

change to Taylor’s address on the docket, on July 2, 2019, the
Court re-sent the May 15, 2019 order to Taylor at the corrected

address and extended the deadline for compliance to July 23,

2019.   However, that copy of the order was also returned to the

Court as undeliverable, and the Court does not have any

additional information concerning the plaintiff’s location.

Because Taylor failed to provide the Court with a current

address at which service could be made, the May 15, 2019 order

is deemed delivered and properly served.   See Local Rule

83.5.5(h) (D. Mass.)

     Accordingly, the Court orders that this action be DISMISSED

WITHOUT PREJUDICE for failure to pay the filing fee.



     SO ORDERED.

                             /s/ William G. Young
                             WILLIAM G. YOUNG
                             UNITED STATES DISTRICT JUDGE




                                 2
